Dallinger, Judge:
At tbe trial of this appeal to reappraisement the attorneys for the respective parties stipulated as follows:
* * * that the unit entered value and the unit values as shown on the invoice is the correct foreign market value, and that the export value is not higher.
On the agreed facts I find the foreign value, as defined in section 402 (c) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that -such value was the unit entered value. Judgment will be rendered accordingly.